DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the request for continued examination (RCE) dated December 21, 2021.
In the RCE dated on December 21, 2021, claims 1-6, 8-13 and 15-20 have been amended and all other claims are previously presented.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Leslie A. Van Leeuwen of registration number 42,196, on February 22, 2022.  During the telephone conference, Ms. Van Leeuwen has agreed and authorized the examiner to further amend Claims 1-20 on the request for continued examination dated on December 21, 2021.

Claims
Replacing Claims 1-20 of the request for continued examination dated on December 21, 2021 with the following:

Claims:
A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising:
identifying a first individual whose likeness appears in a digital image taken by a first digital camera with the digital image being stored in the memory;
retrieving a first privacy policy from a privacy data store accessible over a computer network, wherein the first privacy policy is set by the first individual and includes one or more privacy preferences and one or more override parameters, and wherein one of the one or more override parameters includes a device-based override parameter that corresponds to one or more digital cameras allowed to capture non-obscured images of the first individual;

responsive to the determination being positive, obscuring the first individual's likeness as it appears in the digital image.
 The method of claim 1 further comprising:
identifying a second individual whose likeness also appears in the digital image taken by the first digital camera;
determining, based on a second privacy policy set by the second individual, whether to obscure the second individual's likeness in the digital image, wherein the determining is based on whether the first digital camera is allowed to capture non-obscured images of the second individual; and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image.
The method of claim 2 wherein the second privacy policy is received from a selected mobile device corresponding to the second individual, the method comprising:

wirelessly receiving, at the first digital camera, the second privacy policy from the selected mobile device.
The method of claim 1 wherein the first privacy policy includes a context that identifies at least one geographic location where the first individual's likeness is to be obscured.
The method of claim 1 wherein the first privacy policy includes an image capturing identifier corresponding to the first digital camera, the method further comprising:
wirelessly transmitting, from the first digital camera, a request that identifies the first individual and further includes the image capturing identifier; and
wirelessly receiving, at the first digital camera, the first privacy policy in response to the request.
The method of claim 1 further comprising:
requesting the first privacy policy from a network resource accessible from the computer network; and
receiving the first privacy policy from the network resource.

An information handling system comprising:
one or more processors;
a memory coupled to at least one of the processors; and
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising:
identifying a first individual whose likeness appears in a digital image taken by a first digital camera with the digital image being stored in the memory;
receiving a first privacy policy from a privacy data store accessible over a computer network, wherein the first privacy  policy is set by the first individual and includes one or more privacy preferences and one or more override parameters, and wherein one of the override parameters includes a device-based override parameter that corresponds to one or more digital cameras allowed to capture non-obscured images of the first individual;
determining, based on the one or more privacy preferences and the device-based override parameter, whether to obscure the first individual’s likeness in the digital image, wherein the determining is based on whether the first digital camera is one of the one or more digital cameras allowed to capture non-obscured images of the first individual; and
responsive to the determination being positive, obscuring the first individual's likeness as it appears in the digital image.

identifying a second individual whose likeness also appears in the digital image taken by the first digital camera;
determining, based on a second privacy policy set by the second individual, whether to obscure the second individual's likeness in the digital image, wherein the determining is based on whether the first digital camera is allowed to capture non-obscured images of the second individual; and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image.
The information handling system of claim 9 wherein the second privacy policy is received from a selected mobile device corresponding to the second individual, the actions comprising:
wirelessly transmitting, from the first digital camera, a request to one or more devices including the selected mobile device, wherein the request identifies the second individual; and
wirelessly receiving, at the first digital camera, the second privacy policy from the selected mobile device.
The information handling system of claim 8 wherein the first privacy policy includes a context that identifies at least one geographic location where the first individual's likeness is to be obscured.

wirelessly transmitting, from the first digital camera, a request that identifies the first individual and further includes the image capturing identifier; and
wirelessly receiving, at the first digital camera, the first privacy policy in response to the request.
The information handling system of claim 8 wherein the actions further comprise:
requesting the first privacy policy from a network resource accessible from the computer network; and
receiving the first privacy policy from the network resource.
The information handling system of claim 8 wherein the first privacy policy that corresponds to the first individual is a default policy.
A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising 
identifying a first individual whose likeness appears in a digital image taken by a first digital camera with the digital image being stored in the memory;

determining, based on the one or more privacy preferences and the device-based override parameter, whether to obscure the first individual’s likeness in the digital image, wherein the determining is based on whether the first digital camera is one of the one or more digital cameras allowed to capture non-obscured images of the first individual; and
responsive to the determination being positive, obscuring the first individual's likeness as it appears in the digital image.
The computer program product of claim 15 wherein the actions further comprise:
identifying a second individual whose likeness also appears in the digital image taken by the first digital camera;
determining, based on a second privacy policy set by the second individual, whether to obscure the second individual's likeness in the digital image, wherein the determining is based on whether the first digital camera is allowed to capture non-obscured images of the second individual; and
responsive to the determination being negative, refraining from obscuring the second individual's likeness as it appears in the digital image.

wirelessly transmitting, from the first digital camera, a request to one or more devices including the selected mobile device, wherein the request identifies the second individual; and
wirelessly receiving, at the first digital camera, the second privacy policy from the selected mobile device.
The computer program product of claim 15 wherein the first privacy policy includes a context that identifies at least one geographic location where the first individual's likeness is to be obscured.
The computer program product of claim 16 wherein the first privacy policy includes an image capturing identifier corresponding to the first digital camera, wherein the actions further comprise:
wirelessly transmitting, from the first digital camera, a request that identifies the first individual and further includes the image capturing identifier; and
wirelessly receiving, at the first digital camera, the first privacy policy in response to the request.
The computer program product of claim 15 wherein the actions further comprise:

receiving the first privacy policy from the network resource.
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the request for continued examination dated on December 21, 2021 and the examiner’s amendment dated on February 02, 2022.
Specifically, the independent claim 1 now recites limitations as follows:
“A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising:
identifying a first individual whose likeness appears in a digital image taken by a first digital camera with the digital image being stored in the memory;
retrieving a first privacy policy from a privacy data store accessible over a computer network, wherein the first privacy policy is set by the first individual and includes one or more privacy preferences and one or more override parameters, and wherein one of the one or more override parameters includes a device-based override parameter that corresponds to one or more digital cameras allowed to capture non-obscured images of the first individual;

responsive to the determination being positive, obscuring the first individual's likeness as it appears in the digital image”.
The cited reference by Pranav Mishra (US PGPUB. # US 2015/0113661) discloses, the privacy server 60 stores a list of the friends or contacts for the user of the device 10. The privacy server 60 may further include the privacy status/setting of images for each of the friends or contacts on the list. Furthermore, the privacy server 60 may further comprise the face vectors (or face feature vectors) for each of the friends or contacts on the list. The privacy protection system is configured to communicate with the privacy server in order to provide a synchronization of the friends/contact list, the privacy setting, and/or the face vectors between the device 10 and the server 60. For example, when one of the friends/contacts on the list changes the privacy setting, the change is reflected on the privacy server 60 and then updated on the device 10 after a synchronization is performed. Alternatively, if a face is recognized in an image, then the device 10 can communicate with the server 60 to verify the privacy status of the person. Additionally, if the user of the device 10 adds a contact on the device 10, then this is updated on the server 60 when a (¶61-¶62). FIG. 7 illustrates a method 200. The method 200 includes capturing an image with a camera of a device (at block 202). Analyzing the image to determine a person in the image (at block 204). Determining a privacy status of the person (at block 206). Modifying a portion of the image based, at least partially, on the determined privacy status of the person (at block 208). (Fig. 7(202, 204), ¶68). Thus Mishra discloses an image is captured by a digital camera and the person is identified.  At block 106, if a `friend` of the user takes a photograph of the user, and the user setting in a) was `No`, then the user's face in the image is blurred or masked (or obscured) to become unrecognizable. The `blurring` may be provided locally on the `friends` device when the picture is taken, for example when the privacy protection system transmits the user preference from the user's device to the friends devices. (¶59). Determining a privacy status of the person (at block 206). Modifying a portion of the image based, at least partially, on the determined privacy status of the person (at block 208). (Fig. 7(208), ¶68). 
The reference by Singh et al. (US PGPUB. # US 2013/0002891) discloses, after the camera-phone 14 is given to the enduser 22 and the end-user 22 begins using the camera-phone 14, the cameraphone 14 connects to the server 20 through the controller module 42, and the controller module 42 periodically transmits a policy request to the server 20 via step 2. In response, the server 20 downloads the control policies 16 to the camera-phone 14 via step 3. In an embodiment, the control policies specify authorized and/or restricted actions, which actions, if any, require a password, and the required passwords. In an alternative embodiment, rather downloading all of the control policies 16 to the camera-phone 14, only a portion of the control policies 16 that affect the behavior of the camera-phone 14 are downloaded to the camera-phone 14. In this embodiment, the other control policies 16 would be enforced on the server 20. (Fig. 1(steps 2, 3), ¶20). the camera owner 12 logs on to the administration authority server 20 to set or update the camera-phone control policies 16 via step 1. In an embodiment, this is accomplished by authenticating the camera-phone owner 12, such as with a userid and password, and displaying a web page showing all the camera-phones 14 associated with the camera-phone owner's account. The owner 12 may then choose the camera-phone(s) to configure. The above steps assume that an account has been established for the owner 12 after the owner 12 (¶14). As the end-user 22 uses the phone 14, various actions on the phone 14 are taken, which may include the capture of images 18. When the user instructs the phone 14 to perform an action, the controller module 42 checks whether the requested action is authorized by the control policies 16, and if so the action is performed by the camera-phone 14. If any passwords are required, the controller module 42 prompts the user for the password. If the requested action is not authorized or the password fails, the controller module 14 denies the phone's request to perform the action and notifies the end-user 22 either audibly or via a prompt on the display screen 34. (¶21).
Updated search has yielded the following reference:
The reference by Grosse-Kunstleve (US PGPUB. # US 2019/0385328) discloses, a privacy manager 320 is operable to configure the secondary imaging system 306 according to an applicable privacy policy 322. One or more privacy policies 322 may be stored by, or made accessible to, the privacy manager 320. Each privacy policy 322 defines a unique set of constraints governing the use and configuration of the secondary imaging system 306. For example, a privacy policy 322 may include data indicating the maximum resolution permitted for images captured by image sensors 308; whether to perform post-capture processing on raw images from the image sensors 308, and if so, parameters of the post-capture processing; whether to perform image degradation, and if so, parameters of the image degradation processes that should apply; whether to generate abstracted representations of captured images, and if so, parameters for generating the abstracted representations; whether a non-abstracted image, an abstracted representation of the image, or both can be made available to systems external to the secondary imaging system 306; which of the image sensors 308 are permitted to capture images (e.g., the sensors at all four corners, or only a subset of the sensors at particular corners of the mobile device); a frequency with which the low-resolution image sensors 308 are to capture images of the environment of the mobile device (e.g., multiple times per second, once per second, or less than once per second). the privacy manager 320 automatically activates or de-activates the secondary (¶36-¶37).
The reference by Ekambaram et al. (US PGPUB. # US 2017/0126630) discloses, Referring to FIG. 5, the wearable computing device 48 may display a privacy preference indication identifying whether each individual in the field of view of wearable computing device 48 permits to have their picture taken. For example, the wearable computing device 48 may display the privacy preference indication based on the privacy preference packets previously received by the privacy check component 50, and based on the precise locations of the user devices 210—corresponding to the users. In the illustrative example of FIG. 5, the wearable computing device 48 may display or overlay checkmarks 510 and 520 next to users that consent to have their picture taken, and an “X” 515 next to those that do not. As an example, assume that the user of user device 210-1 and the user of user device 210-3 consent to have their pictures taken. Further, assume that the user of user device 210-2 does not consent to have their pictures taken. Given (¶43). The user device 210-2 may display an indication of the request message, and may present an option to the user to accept or deny the request. In embodiments, the user of the user device 210-2 can respond to the request message using gestures and/or by simply selecting a response on the display of the user device 210-2. If the request is accepted, the user device 210-2 may output an updated privacy preference packet that indicates that the user has permitted their image to be taken by the wearable computing device 48. In embodiments, this permission to take the user's picture may be a short-term or temporary permission, and may only permit a particular wearable computing device 48 to take the user's picture. In embodiments, the user device 210 may vibrate or provide haptic feedback when another user is attempting to take their picture (e.g., when the user (¶45).  A user who is being photographed by a wearable computing device 48 may themselves be wearing their own wearable computing device 48. In this situation, the wearable computing device 48 of the user being photographed can broadcast a privacy preference packet to indicate whether or not the user permits their picture to be taken. The user can also use their wearable computing device 48 to respond to a request to have their picture taken. For example, the wearable computing device 48 of the user being photographed can include sensors to detect a series of eye blinks or winks. The series of eye blinks or winks can be translated by the wearable computing device 48 as an acceptance or rejection message to accept or deny a request to have the user's picture taken. For example, winking the left eye twice followed by the right eye once can be translated into an acceptance message (e.g., an updated privacy preference packet permitting the user's picture to be taken) to accept a request to have the user's picture taken. (¶46). At step 805, privacy preference packets from nearby user devices 210 are received by the wearable computing device 48. For example, the privacy check component 50 of the wearable computing device 48 may receive the privacy preference packets from nearby user devices 210 when the user devices 210 are within a particular range of the privacy check component 50. For example, a user device 210 may send a privacy preference packet when the user device 210 is within Bluetooth range of the wearable computing device 48. (Fig. 8, ¶49). At step 830, permission is requested to capture a photo for users currently denying their picture to be taken. For example, the privacy check component 50 may send a request message to those user devices 210 who have sent privacy preference packets indicating that the users have not consented to have their picture taken. As described above, the user device 210 may display the request, and may present an option to the user to accept or deny the request. In embodiments, the permission to take the user's picture may be a short-term or temporary permission, and may only permit a particular wearable computing device 48 to take the user's picture. (Fig. 8, ¶53).
Murphy et al. (US PAT. # US 9,396,354) discloses, a method executed by a computer includes receiving an image from a client device. A facial recognition technique is executed against an individual face within the image to obtain a recognized face. Privacy rules are applied to the image, where the privacy rules are associated with privacy settings for a user associated with the recognized face. A privacy protected version of the image is distributed, where the privacy protected version of the image has an altered image feature. (Abstract).
Rueger et al. (US PGPUB. # US 2018/0032748) discloses, a method that includes identifying a photograph taken utilizing a mobile device, analyzing a plurality of privacy factors associated with the photograph, and performing one or more security actions, based on the analyzing, including determining and presenting to a user of the mobile device a plurality of security options. (Abstract).
Vidhani et al. (US PGPUB. # US 2016/0283729) discloses, masking content of different types are described. The system may implement the method comprising receiving a request to mask input content that includes sensitive and non-sensitive data. The method also comprises parsing the input content to create a content specific structure (CSS) to organize the input content in a structured format. The CSS includes a plurality of CSS nodes. The method analyses each CSS node against a pre-defined privacy policy and identifies sensitivity of the each CSS node. The method also creates a generalized masking structure (GMS) by creating a GMS node (Abstract).
Gordon et al. (US PGPUB. # US 2017/0061155) discloses, implementing a policy based content masking engine. The mechanisms obtain electronic content comprising instances of identifiable elements of different types capable of uniquely identifying a person and retrieve a policy in response to obtaining the electronic content. The policy specifies a set of identifiable elements of different types to be masked in the electronic content. The mechanisms modify, responsive to the retrieved policy, the electronic content to mask instances of the set of identifiable elements in the electronic content. Modifying the electronic content includes applying different masking actions to the different types of identifiable elements in the set of identifiable elements. The mechanisms also output the modified electronic content which includes obscured or replaced instances of the identifiable elements in the set of identifiable elements. (Abstract).
Fithian et al. (US PGPUB. # US 2016/0132719) discloses, identifying and obscuring faces of specific individuals in an image may be provided. A request for an image for display on a computer display device may be received from a viewing user. One or more individuals represented in the image may be automatically determined using an image processing technique. A target individual may be identified from the one or more individuals whose facial image is to be obscured when displaying the image (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “………wherein the first privacy policy is set by the first individual and includes one or more privacy preferences and one or more override parameters, and wherein one of the one or more override parameters includes a device-based override parameter that corresponds to one or more digital cameras allowed to capture non-obscured images of the first individual…..whether to obscure the first individual’s likeness in the digital image, wherein the determining is based on whether the first digital camera is one of the one or more digital cameras allowed to capture non-obscured images of the first individual..”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 8 is a system claim of above method claim 1 and Claim 15 is a computer program product claim of above method claim 1, and therefore, they are also allowed.
Claims 2-7 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 9-14 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 16-20 depend on the allowed claim 15, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498